DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on August 5, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 8, 14-17, 21, and 23-36 are pending and under consideration in this action. Claims 30-36 are newly added. Claims 1-7, 9-13, 18-20, and 22 are cancelled. 

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 14-17, 21, 23-27, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Saalfeld (US 2015/0150260 A1; of record).
Applicant claims a composition comprising:
(a) at least 95% by weight of water,
(b) 0.005% to 0.008% by weight of diuron, and
(c) 0.0025% to 0.008% by weight of calcium formate.

Applicant claims a method of thinning fruit on a plant comprising applying the composition of claim 8 to at least one plant organ so as to thereby thin fruits on the plant.

Applicant claims a composition concentrate comprising:
(a) 12% to 18% by weight of diuron,
(b) 7% to 15% by weight of calcium formate, and
(c) water,
wherein the sum of water, diuron and calcium formate is 90% to 100% by weight.

Applicant claims a method of thinning fruit on a plant comprising applying the composition concentrate of claim 17 to at least one plant organ so as to thereby thin fruits on the plant.
Regarding claim 8, Saalfeld teaches ready-to-use thinning compositions, preferably comprise preferably at least 90% by weight of water (page 1, paragraph 21); 0.001% by weight to 0.2% by weight, preferably 0.002% by weight to 0.1% by weight and especially preferably 0.002% to 0.2% by weight of diuron (page 1, paragraph 22). Saalfeld teaches the composition concentrates furthermore comprise 0.2% by weight to 30% by weight, preferably 2% by weight to 30% by weight of calcium salts calculated for calcium oxide, and optionally furthermore 0.2% by weight to 30% by weight, preferably 2% by weight to 30% by weight, of formates, calculated for formic acid (page 3, paragraph 60).
	Regarding claims 23 and 24, Saalfeld teaches the calcium and the formates are introduced into the compositions. Saalfeld teaches preferred is calcium formate (page 3, paragraph 48). Saalfeld teaches the weight ratio of diuron, calcium calculated as calcium oxide and formate calculated as formic acid is 1:(0.1 to 500):(0.16 to 900), preferably 1:(0.5 to 100):(0.8 to 180) (claim 3, paragraph 49).
	Regarding claims 14 and 15 Saalfeld teaches a method of thinning fruit comprising applying the composition to plant organs (page 4, claim 2). Saalfeld teaches the diuron is applied at 0.01 to 0.5 kg/ha (page 3, paragraph 63). Saalfeld teaches fruit thinning takes place at 3- to 30-mm fruit stage (page 1, paragraph 18). Saalfeld teaches the composition is applied in one to six applications (page 3, paragraph 64; page 5, claim 13).
	Regarding claim 16, Saalfeld teaches fruit thinning is in the 8- to 17-mm fruit stage (page 1, paragraph 18). Saalfeld teaches diuron is applied preferably 0.01 to 1 kg/ha (page 3, paragraph 63). The claimed application rate range of 0.050 to 0.080 kg/ha falls within the preferred application rate range of 0.01 to 1 kg/ha taught by Saalfeld. Saalfeld teaches the composition is applied preferably in one or two applications (page 5, claim 13). 
	Regarding claim 17, Saalfeld teaches composition concentrates comprise preferably 2% to 20% by weight of diuron (page 3, paragraph 57). Composition concentrates comprise preferably 2% to 30% by weight calcium salts calculated for calcium oxide and furthermore preferably 2% by weight to 30% by weight of formates, calculated for formic acid (page 3, paragraphs 57-58). Saalfeld teaches the composition concentrations are obtained by mixing with water (page 3, paragraph 54). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Regarding claims 25 and 27, Saalfeld teaches a method of thinning fruit comprising applying the composition to plant organs (page 4, claim 2). Saalfeld teaches the diuron is applied at 0.01 to 0.5 kg/ha (page 3, paragraph 63). The claimed application rate range of 0.025 to 0.2 kg/ha falls within the preferred application rate range of 0.01 to 0.5 kg/ha taught by Saalfeld. Saalfeld teaches fruit thinning takes place at 3- to 30-mm fruit stage (page 1, paragraph 18). Saalfeld teaches the composition is applied in one to six applications (page 3, paragraph 64; page 5, claim 13).
	Regarding claim 26, Saalfeld teaches the composition concentrations are obtained by mixing with water (page 3, paragraph 54).
	Regarding claims 35 and 36, the compositions may also comprise other thinning agents, growth regulators, and other further agrochemical active substances (para.0024).

	Saalfeld does not specifically disclose diuron is 0.0025% to 0.008% by weight of the composition, diuron is 0.005% to 0.0080% by weight of the composition, calcium formate is 0.001% to 0.03% by weight of the composition, calcium formate is 0.002% to 0.02% by weight of the composition, the specific weight ratio of diuron and calcium formate of claims 23-24 or the sum of water, diuron, and calcium formate is 90% to 100% by weight of the composition.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Saalfeld and formulate a composition wherein diuron is 0.005% to 0.008% by weight of the composition, as claimed in the instant claim 8. One of ordinary skill in the art would have been motivated to adjust the amount of diuron in the composition as a matter of experimentation and optimization. Saalfeld teaches ready-to-use thinning compositions, preferably comprise preferably at least 90% by weight of water and 0.001% by weight to 0.2% by weight, preferably 0.002% by weight to 0.1% by weight and especially preferably 0.002% to 0.2% by weight of diuron. The claimed weight percentages of diuron fall within the ranges of 0.001% to 0.2% that is taught by Saalfeld. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary. Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Saalfeld and formulate a composition wherein calcium formate is 0.0025% to 0.008% by weight of the composition, as claimed in the instant claim 8. One of ordinary skill in the art would have been motivated to adjust the amount of diuron in the composition as a matter of experimentation and optimization. Saalfeld teaches the composition concentrates furthermore optionally comprise 0.2% by weight to 30% by weight, preferably 2% by weight to 30% by weight of calcium salts calculated for calcium oxide, and optionally furthermore 0.2% by weight to 30% by weight, preferably 2% by weight to 30% by weight, of formates, calculated for formic acid. One of ordinary skill in the art would have been motivated to use the teachings of the amount of calcium oxide and formate used in the teaching of Saalfeld to adjust the weight percentage of calcium formate needed in the composition, including in the range of 0.0025% to 0.008* by weight when formulating the ready-to-use thinning composition. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Saalfeld and formulate a composition wherein the weight ratio of diuron and calcium formate is 1.0:0.4 to 1.0 to 3.0, 1.0 to 0.5 to 1.0:1.5, or 1.0:0.5 to 1:0:1.0, as claimed in claims 23-24. Saalfeld teaches the weight ratio of diuron, calcium calculated as calcium oxide and formate calculated as formic acid is 1:(0.1 to 500):(0.16 to 900), preferably 1:(0.5 to 100):(0.8 to 180). One of ordinary skill in the art would have been motivated to use the teachings of Saalfeld pertaining to the weight ratios of diuron to calcium oxide and formate to determine the optimal amount of diuron and calcium formate to use in the composition, as this determination is within the purview of the skilled artisan. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.
Regarding claims 17 and 21 wherein the sum of water, diuron and calcium formate is 90% to 100% by weight and 97 to 100% by weight, respectively, Saalfeld teaches the composition concentrations are obtained by mixing with water. Saalfeld teaches composition concentrates comprise 0.2% by weight to 30% by weight of diuron. Saalfeld further teaches the composition concentrates comprise 0.2% by weight to 30% by weight calcium salts calculated for calcium oxide, and furthermore 0.2% by weight to 30% by weight, of formates, calculated for formic acid. Because Saalfeld teaches to obtain the ready-to-use thinning compositions the composition concentrates are mixed with water to simplify preparation one of ordinary skill in the art would have been motivated to add the amount of water needed to formulate a composition wherein the total composition is 95% or 97% to 100%. This adjustment is within the purview of the skilled artisan to formulate compositions wherein the components, taken together, produce a composition that is 100% by weight. A person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claims 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Saalfeld (US 2015/0150260 A1; of record) as applied to claims 8, 14-17, 21, 23-27, 35, and 36 set forth above, further in view of Bauer et al. (US 2004/0242425; cited on 02/16/2021 IDS).
Applicant’s claims are set forth above and incorporated herein.
Applicant claims a method of thinning fruit on a plant comprising applying diuron and calcium formate to at least one plant organ so as to thereby thin fruits on the plant, wherein diuron is applied at an amount of 0.025 to 0.2 kg/ha per application and calcium formate is applied at an amount of 0.016 to 0.13 kg/ha per application.

The teachings of Saalfeld et al. as they apply to claims 8, 14-17, 21, 23-27, 35, and 36 are set forth above and incorporated herein. Additional relevant teachings are set forth herein.
Regarding claim 28, Saalfeld teaches the diuron is applied at 0.01 to 0.5 kg/ha (page 3, paragraph 63).
Regarding claim 29, Saalfeld teaches diuron is applied preferably 0.01 to 1 kg/ha (page 3, paragraph 63). The claimed application rate range of 0.050 to 0.080 kg/ha falls within the preferred application rate range of 0.01 to 1 kg/ha taught by Saalfeld.
Regarding claims 30 and 31, the method for fruit thinning is particularly suitable for thinning in crops of pome fruit, such as apples (para.0016). 
Regarding claim 32, the fruit thinning takes place in the 3- to 30-mm fruit stag, preferably in the 6- to 30- mm fruit stage, preferably in the 8- to 17-mm fruit stage, in particular in the case of pome fruit crops (para.0018).
Saalfeld does not specifically disclose calcium formate is applied at an amount of 0.016 to 0.13 kg/ha per application or 0.03 to 0.05 kg/ha per application Baur et al. is relied upon for this disclosure.

Baur et al. teach a method for thinning fruit by using the active substance metamitron (Abstract). Baur et al. teach the use of calcium formate as foliar fertilizer in the fruit thinning formulations. Baur et al. teach calcium formate if especially inexpensive to purchase and avoids problems associated with the calcium salts used in agrochemical formulations (page 2, paragraph 20). Baur et al. teach the thinning formulations preferably comprise 0.1 to 50 g/l (0.01-5% by weight) of calcium formate (page 2, paragraph 22). 
  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Saalfeld and Baur et al. and apply calcium formate at an application rate of 0.016 to .013 kg/ha per application or 0.03 to 0.05 kg/ha per application. Saalfeld teaches that diuron is applied at 0.01 to 0.5 kg/ha (page 3, paragraph 63). The claimed application rate range of 0.025 to 0.2 kg/ha and 0.05 to 0.08 kg/ha falls within the preferred application rate range of 0.01 to 0.5 kg/ha taught by Saalfeld. One of ordinary skill in the art would have been motivated to use the application rates of calcium formate claimed as a matter of experimentation and optimization. One of ordinary skill in the art would have been motivated to use the teaching of prior art references to determine application rates that will provide fruit thinning. Baur et al. teach the thinning formulations preferably comprise 0.1 to 50 g/l (0.01-5% by weight) of calcium formate. Baur et al. teach it depends in each case on the active substances present and on their concentration in the formulations. As such, it would have been obvious to one of ordinary skill in the art to adjust the application rate of the calcium formate in the thinning formulations. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Saalfeld and formulate a composition wherein the weight ratio of diuron and calcium formate is 1.0:0.4 to 1.0 to 3.0, 1.0 to 0.5 to 1.0:1.5, or 1.0:0.5 to 1:0:1.0, as claimed in claims 33 and 34. Saalfeld teaches the weight ratio of diuron, calcium calculated as calcium oxide and formate calculated as formic acid is 1:(0.1 to 500):(0.16 to 900), preferably 1:(0.5 to 100):(0.8 to 180). One of ordinary skill in the art would have been motivated to use the teachings of Saalfeld pertaining to the weight ratios of diuron to calcium oxide and formate to determine the optimal amount of diuron and calcium formate to use in the composition, as this determination is within the purview of the skilled artisan. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive.
(1) Applicant argues that the claimed invention, represented by Experiments 4 and 5, exhibits unexpected results. Applicant argues that Experiments 4 and 5 showed improved economic efficiency compared to Experiment 3 (which uses ethanediol rather than calcium formate). In particular, Applicant notes that compared to Experiments 4 and 5, Experiment 3 showed a greater decrease in the number of fruits per tree, but did not produce noticeably larger fruits, showed a decrease in color, the tree suffered an increase in toxicity, and decrease in total fruit weight. Applicant argues that these results are unexpected because in Experiments 4 and 5, the amount of diuron applied was half or less than half of the amount applied in Experiment 3. Applicant argues that there is no rationale on record for why a person of ordinary skill in the art would have reasonably expected that an improved thinning outcome may be achieved by applying calcium formate with diuron while reducing the amount of diuron by at least half.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. The results of Experiments 4 and 5 compared to Experiment 3 are not necessarily unexpected in light of the prior art teachings. The difference in composition between Experiments 4/5 and Experiment 3 is that Experiment 3 uses a combination of diuron and ethanediol while Experiments 4/5 use a combination of diruon and calcium formate. Saalfeld discloses that diuron is known as a fruit thinning agent. As evidenced by Baur, calcium formate is known in the art as a foliar fertilizer, i.e., it is known as a nutrient-providing ingredient. Thus, one of ordinary skill in the art would expect formulations comprising a fertilizing agent (calcium formate) to result in improved crop characteristics over formulations that did not have a fertilizing agent, which is in line with the results described by Applicant. Experiment 3, which had a greater amount of diuron (thinning agent) compared to Experiments 4/5, showed a greater decrease in the number of fruits per tree (i.e., thinning), but Experiment 3, which did not include a foliar fertilizer (calcium formate), produced fruits with decreased color, greater toxicity, and decreased total fruit weight compared to Experiments 4/5, which did include a foliar fertilizer (calcium formate).

(2) Applicant argues that the claims as amended are commensurate in scope with the exemplified composition. Applicant notes that Experiments 4 and 5 use 0.0075% by weight of diuron and 0.0047% by weight of calcium formate, which are reflective the amended claims, which claim wherein the diuron is present in a range of 0.005-0.008% by weight and calcium formate is present in a range of 0.0025-0008% by weight.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. Applicant’s claims are not commensurate in scope with the exemplified composition, in particular with regards to the ratio between the diuron and calcium formate. Applicant appears to only exemplify formulations wherein the amount of diuron is greater than calcium formate. From the single formulation, one cannot extrapolate to conclude that similar results would be seen if formulations having equal amounts of diuron and calcium formate and formulations having a greater amount of calcium formate than diuron would also have results as seen in Experiments 4 and 5.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8, 14-17, 21, and 23-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20, 24, 25, 26, 28, 29, 30, and 40-48 of copending Application No. 15/967,874 (Copending 874). 
Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to methods of thinning fruit on a plant comprising applying a composition comprising a) water; b) diuron; and c) calcium formate. Each application recites the diuron is applied in the 3 to 30 mm fruit stage (claim 15, instant application; claim 20, Copending 874). Each application recites the composition is at least 70% by weight of water (claims 14 and 17, instant application; claims 20, 42-43, and 48, Copending 874). Each application recites the diuron is 0.001% to 0.2% by weight of the composition (claims 14 and 25, instant application; claims 20, 22, and 47, Copending 874). Each application recites the composition comprises calcium formate (claims 14 and 17, instant application; claims 26 and 28, Copending 874). Each application recites the application rate of diuron is in the amount of 0.005 to 2 kg/ha per application (claims 15 and 27, instant application; claims 29, 40, 41, 44 and 47, Copending 874). Each application recites the composition is applied one to six times (claims 15 and 27, instant application; claim 30, Copending 874). Copending 874 differs from the instant application in that the weight percentages of the diuron, water and calcium formate used in the method of thinning fruit are slightly different. However, it would have been obvious to one of ordinary skill in the art that the weight percentages of diuron, water and calcium formate recited in the instant application overlap within the ranges of the weight percentages of diuron, water and calcium formate in Copending 874. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of copending application ‘874. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive. Applicant incorporates arguments (1) and (2) discussed above in response. The rebuttal to Applicant’s arguments (1) and (2) are set forth above and incorporated herein. Furthermore, it is noted that the amounts of diruon and calcium formate in both sets of claims overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].

Conclusion
Claims 8, 14-17, 21, and 23-36 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616